DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Regarding the drawings:
	-the issue of the inclination of the spindle shaft is not satisfied by asserting “when mounted in the caster housing…” AND “resting on a horizontal support” applies to the inclination (page 1 of remarks).  By asserting this phrase, applicant implies that should the caster be on its side, or hung up, or otherwise not touching the ground, the caster will not be “inclined”.  Or, applicant implies that the caster housing forces the inclination.  Examiner suggests removal of this phrase.  Examiner notes that the “inclination” is due either to the orientation of the housing when it is mounted to the object, OR it is due to the wedge piece on the fork 9 directly below the housing.  Examiner notes that the two pieces are mounted in figure 3, and are oriented vertically and NOT inclined.
-applicant asserts the “horizontal support” is considered the ground in figure 2 (page 2 of remarks).
-removal of the term “guide structure” renders the particular drawing objection moot (page 2 of remarks).
-applicant asserts “guide member 5” is provided with an opening, and asserts that the opening is that for the spindle shaft 7 (page 3 of remarks).  Applicant is invited to use an arrow and include an indicator to further make the drawings definite.
-applicant asserts “inclination of the inclined guide surface is shown” (page 4 of remarks).  Examiner notes that this is not at issue.  Examiner’s contention is “inclined guide surface is a function of 
-Applicant argues that the caster is coupled indirectly to the chassis (page 4 of remarks).  Drawing objection is removed.
Regarding 112 rejections:
Applicant asserts the drawing explanations fix any indefiniteness issues.  
Examiner has fixed the typo from 112d to 112b rejections.  
Some rejections have been removed, some have been changed according to the amendment.  Please see below.
Regarding 103 rejections:
Applicant asserts JP does not disclose an inclined surface around the shaft and a guide protrusion extending from the spindle shaft; applicant asserts JP shows the reverse locations of the inclined surface and the guide protrusion.  Applicant notes that examiner uses MPEP 2144.04 (VI)a as support for reversing these known parts, which examiner notes is shown in secondary reference Hill.  Applicant asserts the new claim language is not shown in JP.  Examiner notes that JP discloses the inclined surface is integrated on the outside surface of the spindle shaft, in applications first alternate structure of the inclined guide surface, and notes that Hill discloses the particular structure of the guide member and the guide protrusion disclosed by applicant.
.
 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“spindle shaft…inclined relative to a vertical plane when mounted in the caster housing”, claim 1.  Examiner notes that applicant discloses the spindle shaft vertical in figure 4, and angled in figures 5a and 5b.  Examiner is unsure if applicant intends that the channel 3a of the housing 3 is inclined, or that there is a different feature causing this alignment.
 “inclination of the inclined guide surface is a function” of claim 5, which is not shown in the drawings or in the specification.  “Distal end portion the caster wheel fork” is also not shown in the drawings.  Is this the same as the “horizontal support” of claim 1?  Examiner assumes applicant is defining how steep the surface 5a is with an undisclosed function.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12:
-Applicant claims “spindle shaft…inclined relative to a vertical plane when mounted in the caster housing”.  Examiner notes that applicant discloses the spindle shaft vertical in figure 4, and angled in figures 5a and 5b.  Examiner is unsure if applicant intends that the channel 3a of the housing 3 is 
-Applicant claims “when mounted in the caster housing and the caster wheel assembly is in use resting on a horizontal support”, examiner is unsure if this is a condition for use, or if this claims that when not “resting on a horizontal support”, the caster changes angles?  How does this phrase modify the caster?  It seems only to modify the orientation of the caster, nothing about the caster is mounted to anything in particular relation to the ground.  Examiner suggests removal of reference to anything not positively claimed by applicant.  Please see discussion of the drawing objection above.  
-Applicant claims “rotating freely”.  Examiner notes that with friction, no two parts rotate “freely”.  Examiner is unsure what limitation “freely” places on the structure of the caster. 

Regarding claim 5, applicant claims “inclination of the inclined guide surface is a function of the angled orientation of a distal end portion the caster wheel fork”.  First, examiner assumes that applicant is not claiming a mathematical function to claim the angle of inclination of the inclined surface 5a.  Examiner assumes that “is a function of” means “is a result of”, which makes the most sense.  Second, applicant has not shown “a distal end portion the caster wheel fork”.  Is this the same as the “horizontal support” of claim 1?  Examiner notes that “distal end portion” is not distinctly shown in the drawings, but neither is the “horizontal support”.  Third, examiner assumes that the distal end portion is OF the caster wheel fork.  Fourth, examiner notes that the inclination of the guide surface 5a has no relationship to any surface structure of the caster wheel fork.  If applicant is referring to angle alpha in 

Regarding claim 9, applicant claims the caster includes a swing arm.  Examiner has disclosed that the swing arm is part of the wheelchair.  Examiner is unsure if applicant is positively claiming a wheelchair or not.  Please see disclosure page 7, lines 10-13.  Examiner notes that the caster is complete at the point of the housing.  The article to which the housing is attached is now part of the wheel chair, and applicant has not addressed the scope of claim 9.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 521016 in view of 1861919 Hill.
Regarding claim 1, as best understood, JP discloses a caster wheel assembly (figure 1), comprising: 
a caster housing (18) provided with an axial channel formed by an inside surface of the caster housing, 
a spindle shaft (15) comprising an outside surface, the spindle shaft received by the axial channel of the caster housing (18, figure 1), which spindle shaft (15) is inclined relative to a vertical 
the caster housing (18) and the spindle shaft (15) rotating freely relative to each other (“18 has a cylindrical shape in which one end of the main shaft 15 can be inserted, and is arranged so as to be rotated relative to the main shaft 15 and to move up and down in a direction indicated by an arrow in the drawing.” From [0006]), 
a caster wheel fork (26) having a wheel axle (28) arranged offset (H, figure 3) relative to a central axis (5) of the spindle shaft (15), and 
a height adjustment mechanism (20) comprising:
an inclined guide surface 22 extending circumferentially around the spindle shaft (integrated on the spindle shaft 15, as shown in figure 2), the inclined guide surface is integrated on the exterior surface of the spindle 15, the inclined guide surface forming a shoulder protruding toward the outside surface of the spindle shaft (both sides of the groove are considered “shoulders” because the act the same as applicant’s “shoulder” and perform identical function), and
a guide protrusion (23) extending radially from the housing 18, wherein twhen the spindle shaft 15 is rotated while the caster wheel assembly is in use resting on the horizontal support 6, the guide protrusion (23) and the inclined guide surface (22) cooperate to adjust the axial position of the spindle shaft (15) inside the caster housing (18).
JP discloses the protrusion 23 extends inward of the housing 18, rather than extending radially from the spindle shaft; JP also discloses the inclined guide surface being integrated on the spindle shaft.
Hill discloses a caster having a spindle 12 having a guide protrusion 17 extending radially from the main body of the spindle 12, which engages an inclined guide surface 16 which is on a guide member 14 mounted to the caster housing 13, the inclined guide surface 16 extending between he 
It would have been obvious to one of ordinary skill in the art at the time of the invention to reverse the location of the groove 22 and protrusion 23 of JP, in the reverse manner as known in the art with a protrusion on the shaft and a separate cam inside the housing as taught by Hill, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI) (a).  Examiner contends that these opposite orientations are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   Examiner notes that using the parts of JP in reverse has no functional difference.  Similarly, the use of a separate cam (in Hill) for the inclined surface that is integrated into the axle of JP is considered a functional equivalent and old and well known in the art, and taught in the same art.  The modification results in a separate cam (of Hill) set in the housing 18 of JP, and the spindle 15 of JP having a protrusion 17 of JP, which performs identically to the structure taught in JP.
Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  MPEP 2114.  Examiner notes the phrases in italics above, and throughout the action, are considered intended use.  Examiner contends that the intended use is met in the prior art.

Regarding claim 2, JP as modified discloses the caster wheel assembly as claimed in claim 1, JP as modified discloses the inclined surfaces are on the cam (guide member 14) of Hill set in housing 18, the guide member 14 comprising an opening that receives an end portion of the spindle shaft 15 (as taught in Hill), the guide protrusion (of Hill) is a guide pin 17.

axially fixed relative to the caster housing (by using a set screw 15).

Regarding claim 4, JP as modified discloses the caster wheel assembly as claimed in claim 3, wherein the guide member (14) is engages with the caster housing (inclined surface is integrated in JP and is on a cam 14 which is attached to the housing 13 by set screw 15 in Hill), to rotationally lock the guide member (14) relative to the caster housing (18).

Regarding claim 5, as best understood, JP as modified discloses the caster wheel assembly as claimed in claim 1, wherein the inclination of the inclined guide surface (required in JP and separated on a cam 14 in Hill) is a function of the angled orientation of a distal end portion the caster wheel fork (26), comprising the wheel axle (28), relative to the central axis (5) of the spindle shaft (15).  As best understood, examiner notes that the inclination of the height adjustment mechanism does not affect the angle of the spindle.  The angle of the inclined surface for the height adjustment mechanism only adjusts how far the spindle can extend from the housing, at the same angle that the housing is mounted to the wheelchair.  Please see 112b above.  Examiner asks for clarification.

Regarding claim 6, JP as modified discloses the caster wheel assembly as claimed in claim 1, comprising a support member (other portion of the inclined surfaces creating the groove of JP) provided with a through-opening and configured to receive the spindle shaft (15) and having an inclined support surface (to create the groove) configured to be arranged axially displaced from and in parallel with the inclined guide surface (to create the groove), the inclined support surface being configured to support the guide protrusion (14), the inclined guide surface and the inclined support surface forming a guide configured to be arranged in the guide track, in contact with the inclined guide surface and the inclined support surface.
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a separate part, such as two guide members as known in the art taught by Hill, to create an equivalent inclined groove with upper and lower surfaces in a housing, as taught by both JP.  It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See MPEP 2144.04 (V) (c).  Examiner contends that JP requires and upper and lower limit to create a groove, and Hill utilizes one inclined surface and an elastic member so that only one surface is needed.  However, in this modification, the groove of JP is formed in the housing by separate upper and lower members, instead of integrating the groove into the housing.  

Regarding claim 7, JP as modified discloses the caster wheel assembly as claimed in 6, wherein the caster housing (23) has an inner flange surface (top of fork 26) axially supporting the support member to prevent axial movement of the support member.

Regarding claim 8, JP as modified discloses the caster wheel assembly as claimed in claim 1, wherein the guide protrusion (17 of Hill) is arranged fixed in relation to a main body of the spindle shaft (12).

Regarding claim 9, JP as modified discloses the caster wheel assembly as claimed in claim 1, comprising a swing arm (3, taught by Hill) coupled to the caster housing.  Examiner notes that the swing arm is part of the wheelchair, please see 112b rejection above.

  Examiner notes that both JP and Hill disclose a single maximum point and a single minimum point of the inclined surface opposite each other.  Therefore, JP as modified is configured to perform as claimed.

Regarding claim 11, JP as modified discloses the caster wheel assembly of claim 10, wherein in a second rotational position of the spindle shaft (15), at 180 degrees relative to the first rotational position, the guide protrusion (17) is located at a lowest point of the inclined guide surface.  Examiner notes that both JP and Hill disclose a single maximum point and a single minimum point of the inclined surface opposite each other.  Therefore, JP as modified is configured to perform as claimed.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP modified by Hill as applied to claim 1 above, and further in view of 2007/0209848 Tang.
Regarding claim 12, JP as modified by Hill discloses the caster wheel assembly of claim 1, but does not disclose that it is used on wheelchair with a chassis, and the caster wheel assembly is configured to be pivotally coupled to the chassis.
Tang discloses an electric wheelchair (title) having a chassis 3 and swing arms 11 and 13, the swing arms having casters 5 and 8 with a trailing function.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the caster of modified JP with trailing function, in place of any other caster with a trailing function, for any purpose, including that of a wheelchair, as taught by Tang.  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 13, JP as modified discloses the wheelchair of claim 12, wherein the wheelchair is electrically powered (title).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677